DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the limiters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2018/0066453 to Dobbins et al.
	Dobbins et al. disclose an intelligent lock guard device, comprising: a box body (50), a protection lock (figure 7) and a protection lock controller (401); wherein the box body comprises an upper box cover (100) and a lower box body (55), the upper box cover and the lower box body are buckled together to form a hollow box body (figure 1); the upper box cover is connected to one side of the lower box body by a rotating shaft (defined by the hinge assembly), and the other side of the lower box body opposite to the rotating shaft is connected by the protection lock (as best shown in figure 2); the protection lock comprises a lock catch (200) and a lock body mechanism (300); wherein the lock catch comprises a fixing crossbeam (fixing portion of 200 that attached the locking rod to the door) and a locking rod (201), the fixing crossbeam and the locking rod form a T -shape structure; and the fixing crossbeam is fixed on the upper box cover, the locking rod is provided with a locking hole (As best shown in figures 4 and 5); the lock body mechanism comprises a lock shaft (307; figure 7), a toothed belt (306) and a motor (303); wherein the lock body mechanism is fixed on the lower box body and corresponds to a position of the lock catch; the lock shaft and the toothed belt form an L-shape transmission mechanism (L-shape formed by the lock shaft being offset from the toothed belt); a lock cylinder convex bar (distal end of the lock shaft) is disposed on the lock shaft, the lock cylinder convex bar is inserted into the locking hole to lock the box body, and the lock cylinder convex bar is able to move out from the locking hole to unlock the box body; the toothed belt is moved along a track of the toothed belt, wherein the track of the toothed belt is parallel to a direction in which the lock cylinder convex bar is inserted or removed from the locking hole (figures 4-5 and 8-9); and a gear (305) of the motor cooperates with the toothed belt, so as to drive the toothed belt to move by a rotation of the gear of the motor; and the protection lock controller is connected to the motor to receive a lock/unlock instruction, and controls the gear of the motor to drive the toothed belt to move in a direction of inserting into the locking hole/moving out from the locking hole (paragraphs 45 and 46), as in claim 1.
	Dobbins et al. also disclose a sensor (403) connected to the protection lock controller, wherein the sensor is located on the lower box body, and a position of the sensor corresponds to a position of the fixing crossbeam; an upper cover opening information is generated and sent to the protection lock controller when the sensor senses that the upper cover moves open (paragraph 44), as in claim 2, wherein the protection lock controller comprises a protection lock control unit and a communication processing unit; wherein the protection lock control unit is connected to the motor and the communication processing unit to receive input and/or the lock/unlock instruction of the communication processing unit, control the gear of the motor to drive the toothed belt to move in a direction of inserting into/moving out from the locking hole; and the communication processing unit is connected to the protection lock control unit and the sensor, and is connected to a server through a wireless network; wherein information data of the server is received and transmitted to the protection lock control unit by the communication processing unit; information data of the sensor is received and transmitted to the server by the communication processing unit (paragraphs 44-46 and 65), as in claim 3, and the protection lock controller further comprises a remote unlock processing unit, wherein the remote unlock processing unit is connected to the communication processing unit and the protection lock control unit, and remote unlocking information from the server forwarded by the processing unit is received by the remote unlock processing unit; and a corresponding remote unlocking instruction is generated according to the remote unlocking information, and the corresponding remote unlocking instruction is sent to the protection lock control unit (paragraphs 3, 45, 46), as in claim 4.
	Dobbins et al. further disclose the protection lock controller comprises a protection lock control unit and an alarm processing unit; wherein the protection lock control unit, connected to the motor and the alarm processing unit, is configured to receive the lock/unlock instruction and control the gear of the motor to drive the toothed belt to move in a direction of inserting into/moving out of the locking hole; the alarm processing unit is connected to the protection lock control unit, and is configured to perform an alarm when the protection lock control unit does not receive the unlocking instruction and receives the upper cover opening information (paragraphs 60 and 63), as in claim 5, wherein the limiters are microswitches, wherein the microswitches are located at two sides of the track of the toothed belt and connected to the protection lock controller; and the microswitches are activated when the lock shaft is moved to a locking limit position or an unlocking limit position to generate the power-off instruction, and the power-off instruction is sent to the protection lock controller to control the motor to stop rotating (paragraphs 7, 44 and 48), as in claim 7.
	Dobbins et al. disclose the lock body mechanism further comprises limiters, comprising a lock limiter and an unlock limiter, wherein the lock limiter and the unlock limiter are respectively located on two sides of the track of the toothed belt, and are connected to the protection lock controller; a power-off instruction is generated to control the motor to stop rotating when the lock limiter or the unlock limiter detects that the toothed belt is moved to a locking limit position or a unlocking limit position (paragraph 44 describes limiting the movement of the lock bolt), as in claim 6, and the protection lock controller comprises a protection lock control unit and an instruction processing unit; the protection lock control unit is connected to the motor and the instruction processing unit, and is configured to receive the input and/or the lock/unlock instruction of the instruction processing unit, and is configured to control the gear of the motor to drive the toothed belt to move in the direction of inserting into the locking hole/moving out the locking hole; the instruction processing unit is connected to the protection lock control unit, and is configured to receive input password information, and/or fingerprint information, and/or face information, and the input password information, and/or fingerprint information, and/or face information is respectively contrasted to pre-stored password information, and/or pre-stored fingerprint information, and/or pre-stored face information; the lock/unlock instruction is generated and sent to the protection lock control unit when contrasted information is consistent (paragraphs 45 and 46), as in claim 8, as well as a battery (paragraph 4; citing the need to have an internal power source to prevent wiring from spanning the access area), wherein the battery is connected to the protection lock controller and the motor to provide electrical power to the protection lock controller and the motor, as in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbins et al., as applied above, in view of U.S. Patent Application Publication Number 2020/0095807 to Yasuda.
Dobbins et al. disclose the invention substantially as claimed.  However, Dobbins et al. do not disclose a locator detecting positioning information of the box body in real-time.  Yasuda teaches of lock guard device, comprising: a box body (2), a protection lock (5) and a protection lock controller (53); wherein the box body comprises zipper opening (via 3) and a lower body (bottommost portion of the bag assembly), the upper box cover and the lower body are buckled together to form a hollow box body (figure 1); the protection lock comprises a lock catch (4) and a lock body mechanism (51); wherein the lock catch comprises a locking rod (body of the zipper slider), the locking rod is provided with a locking hole (41a); the lock body mechanism comprises a lock shaft (51c), a toothed belt (51b) and a motor (52); wherein the lock body mechanism is fixed on the lower body and corresponds to a position of the lock catch; a gear (52b) of the motor cooperates with the toothed belt, so as to drive the toothed belt to move by a rotation of the gear of the motor; and the protection lock controller is connected to the motor to receive a lock/unlock instruction, and controls the gear of the motor to drive the toothed belt to move in a direction of inserting into the locking hole/moving out from the locking hole (paragraph 42); and a locator (56) connected to the protection lock controller, wherein the locator detects positioning information of the box body in real-time and sent to the protection lock controller; and the positioning information of the box body is sent to a server by the protection lock controller (paragraph 39).  All of the component parts are known in Dobbins et al. and Yasuda.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the location detector as taught by Yasuda onto the lock guard device in Dobbins et al., since location of the box body is in no way dependent on the manner the lock is actuated, and location detection could be used in combination with lock guard device to achieve the predictable results of determining the physical location of the box body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to gear driven locking assemblies:
U.S. Patent Application Publication Number 2022/0003021 to Andreoli; U.S. Patent Application Publication Number 2020/0239207 to Bontempo et al.; U.S. Patent Application Publication Number 2018/0216377 to Tran et al.; U.S. Patent Application Publication Number 2013/0014550 to Xie et al.; U.S. Patent Application Publication Number 2004/0089038 to Lijima; U.S. Patent Number 10,240,366 to Sotes Delgado; U.S. Patent Number 9,970,215 to Risi; U.S. Patent Number 9,199,772 to Krippendorf; U.S. Patent Number 8,494,680 to Sparenberg et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
April 29, 2022